Name: Commission Regulation (EC) No 3330/93 of 3 December 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/8 Official Journal of the European Communities 4. 12. 93 COMMISSION REGULATION (EC) No 3330/93 of 3 December 1993 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1544/93 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2666/93 (*), as last amended by Regulation (EC) No 3276/93 (6), The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6. 1976, p, 1 . (2) OJ No L 154, 25. 6. 1993, p. 5. (3) OJ No L 80, 24. 3 . 1987, p. 20. (4) OJ No L 75, 21 . 3. 1991 , p. 29. O OJ No L 245, 1 . 10 . 1993, p. 4. (Ã  OJ No L 296, 1 . 12. 1993, p. 1 . 4. 12. 93 Official Journal of the European Communities No L 299/9 ANNEX to the Commission Regulation of 3 December 1993 fixing the import levies on rice and broken rice (ECU/ tonne) Levies 0 , CN code Arrangement in Regulation (EEC) No 3877/86 0 ACP Bangladesh C )(2)(J)(4) Third countries (except ACP) 0 1006 10 21  140,83 288,86 1006 10 23  119,05 245,31 1006 10 25  119,05 245,31 1006 10 27 183,98 119,05 245,31 1006 10 92  140,83 288,86 1006 10 94  119,05 245,31 1006 10 96  119,05 245,31 , 1006 10 98 183,98 119,05 245,31 1006 20 11  176,93 361,07 1006 20 13  149,72 306,64 1006 20 15  149,72 306,64 1006 20 17 229,98 149,72 306,64 1006 20 92  176,93 361,07 1006 20 94  149,72 306,64 1006 20 96  149,72 306,64 1006 20 98 229,98 149,72 306,64 1006 30 21  218,54 460,93 1006 30 23  242,32 508,41 1006 30 25  242,32 508,41 1006 30 27 381,31 242,32 508,41 1006 30 42  218,54 460,93 1006 30 44  242,32 508,41 1006 30 46  242,32 508,41 1006 30 48 381,31 242,32 508,41 1006 30 61  233,09 490,89 1006 30 63  260,16 545,02 1006 30 65  260,16 545,02 1006 30 67 408,77 260,16 545,02 1006 30 92  233,09 490,89 1006 30 94  260,16 545,02 1006 30 96  260,16 545,02 1006 30 98 408,77 260,16 545,02 1006 40 00  42,58 91,17 (') Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . (2) In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (') The import levy on rice entering the overseas department of Reunion is specified in Article 1 1 a of Regulation (EEC) No 1418/76 . 0 The levy on imports of rice, not including broken rice (CN code 1 006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . 0 The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86. (') No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/127/EEC.